Per Curiam.

The installation and maintenance by the tenant of an air conditioning unit projecting beyond the building wall is an intrusion or squatting upon the landlord’s property within *43the purview of section 1411 of the Civil Practice Act (Joan Bldg. Corp. v. Gould, 276 App. Div. 765; Tuchfeld v. Annenberg, N. Y. L. J. May 18, 1951, p. 1849, col. 5; Thatford Stone Corp. v. Sassano, N. Y. L. J., June 27, 1952, p. 2521, col. 2; Goldstein v. Alweiss, 196 Misc. 513; Prestipino v. Matarazzo, 99 N. Y. S. 2d 606; Kaplan v. Sessler, 197 Misc. 270). Insofar as Taft Constr. Corp. v. Bachnoff (107 N. Y. S. 2d 898, affd. 116 N. Y. S. 2d 67) is to the contrary, we must decline to follow it.
The final order should be unanimously reversed upon the law, with $30 costs to the landlord and final order directed for the landlord as prayed for in the petition.
Walsh, Murphy and Kleinfeld, JJ., concur.
Final order reversed, etc.